DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 has been entered.  Claims 1-20 are pending in the application.  In view of the Amendment, Pre Appeal, Newly discovered prior art, and to correct typographical error(s) in the in the Final Rejection dated 02/25/2021, PROSECUTION IS HEREBY REOPENED. This new Non-Final Rejection is to replace/supersede the prior Final Rejection dated 02/25/2021.  The new Non-Final Rejection office action is set forth below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrases/terms “separate coupling member” (claim 5) and “laterally outboard” (claim 8) and “laterally inboard” (claim 9) are not found in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separate coupling member and first and second bars are laterally outboard/inboard the first, second, third, and fourth springs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what the “separate coupling member” and “laterally outboard/inboard” is directed to and how the separate coupling member connected to both of the first and second counterweights and what type of connection “laterally outboard/inboard” is directed to.  What is the separate coupling member?  Which member is the separate coupling member directed to?  Also there has not been a prior recited “coupling member” so it is not clear what the “separate coupling member” member is separate from.  The specification and drawings do not make up for this confusion since the specification does not have this phrase and no reference number provided to identify the separate coupling member.  Examiner suggests using terms/phrases found in the specification with reference numbers for clarity and support.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hahn (US 20060289185 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hahn (US 20060289185 A1) in view of Stirm (EP 1157788 A2) in view of Hahn (US 20090236111 A1).
Regarding claim 11, Hahn discloses a rotary hammer (fig. 1) adapted to impart axial impacts to a tool bit (in tool holder 6 [0035]), the rotary hammer comprising: a housing (2); a motor supported by the housing [0035]; a spindle coupled to the motor for receiving torque from the motor [0035-0037], causing the spindle to rotate; a reciprocating impact mechanism (hammer mechanism- piston, ram, and striker) operable to create a variable pressure air spring within the spindle [0035], the impact mechanism including a striker [0002-0004, 0037, 0039, 0041-0043] received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit [0035-0037]; 
a vibration damping mechanism (20/50) including a counterweight with a curvilinear portion (figs. 2-8, and 18) a first spring (22/62) arranged on a first side of the counterweight and defining a first biasing axis, and a second spring (22/62) arranged along the first biasing axis on a second side of the counterweight ([0038-0058], figs. 1-18); and a gearcase (10 having crank/hammer mechanism [0003, 0035, 0037]) in which the spindle is housed, the gearcase having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates, wherein the counterweight is movable for reciprocation along the mating curvilinear portion of the gearcase and along the first biasing axis out of phase with the reciprocation mechanism ([0039 and 0055], figs. 1-18), wherein the first spring biases the counterweight towards the second spring and the second spring biases the counterweight towards the first spring, such that the counterweight is biased toward a neutral position when the motor is deactivated (the weight will come to rest and be in natural position when motor is deactivated, [0038-0058], figs. 1-18).
In the alternative, if it can be argued that Hahn does not disclose or teach a spindle coupled to the motor for receiving torque from the motor, causing the spindle to rotate; a reciprocating impact mechanism operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase in which the spindle is housed –
Hahn discloses the spindle/motor with reciprocating impact mechanism operable to create a variable pressure air spring within the spindle to impact a striker is known/convention and references Strim [0003] for teaching in which Stirm teaches a similar rotary hammer (fig. 1) having a spindle (18) coupled to a motor for receiving torque from the motor, causing the spindle to rotate [0024-0025]; a reciprocating impact mechanism (20) operable to create a variable pressure air spring within the spindle [0017, 0023], the impact mechanism including a striker (22) received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase (2) in which the spindle is housed ([0023-0025], figs. 1-3).
Hahn 111 also teaches a similar rotary hammer (fig. 1) having a spindle (16) coupled to a motor (10) for receiving torque from the motor, causing the spindle to rotate ([0026-0027], figs. 1-2); a reciprocating impact mechanism (36/34) operable to create a variable pressure air spring (38) within a cylinder (24), the impact mechanism including a striker (40) received within the cylinder for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase (2/4) in which the spindle is housed ([0027-0030], figs. 1-2) and a similar vibration damping mechanism (20/50) including a counterweight (82/42) with springs (76/78) on two sides of the counter weight (on different sides of center 80) to bias the counterweight  (82/42, [0039-0045], figs. 1-4).
Given the suggestion and teachings of Hahn to have vibration mechanisms with curvilinear mating surfaces to mate with a motor housing/gear case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hahn’ driving mechanism to include a spindle coupled to the motor for receiving torque from the motor, causing the spindle to rotate; a reciprocating impact mechanism operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase in which the spindle is housed for having the conventional impact driving mechanism (rotatable spindle with gear drive, striker, and variable pressure air spring) as taught by Hahn/Strim and Hanh 111.
Regarding claims 12-18, Hahn discloses the vibration damping mechanism is arranged outside the motor housing (figs. 1-17) and Hahn/Strim teaches the motor housing has a gear case and teaches discloses the curvilinear portion of the counterweight is concave and the mating curvilinear portion of the gearcase is convex wherein the vibration damping mechanism further comprises a third spring (22/62) arranged on the first side off the counterweight along a second biasing axis that is parallel to the first biasing axis wherein the vibration damping mechanism further comprises a fourth spring (22/62) arranged on the second side of the counterweight along the second biasing axis, the third spring biasing the counterweight toward the fourth spring and the fourth spring biasing the counterweight toward the third spring, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated ([0038-0058], figs. 1-18) wherein the counterweight includes a first wing and a second wing (60/70, figs. 8-19), the first and second wings extending in opposite directions from each other and in a direction perpendicular to the first and second biasing axes, and wherein the first spring is arranged between a first spring seat on the gearcase and the first wing, the second spring is arranged between a second spring seat on the gearcase and the first wing, the third spring is arranged between a third spring seat on the gearcase and the second wing, and the fourth spring is arranged between a fourth spring seat on the gearcase and the second wing (22/62-four springs on each side of wings 60) a gearcase cover on the gearcase (Hahn/Strim teach having gear case), wherein the vibration damping mechanism is arranged on the gearcase cover, wherein the vibration damping mechanism is located inside the gearcase (given teachings of Hahn/Strim it would be obvious to have vibration mechanism on the gearcase or inside the gearcase as Hahn shows with different arrangements, figs. 1-19).
Regarding claims 19-20, Hahn discloses the vibration damping mechanism includes a rail (52) and the counterweight (50) includes a mating edge (64/70/68) that slides along the rail in response to the striker reciprocating along the reciprocation axis (figs. 8-19) wherein the counterweight defines a bore extending through the counterweight, wherein the vibration damping mechanism includes a rod extending through the bore, and wherein in response to the striker reciprocating along the reciprocation axis, the counterweight reciprocates along the rod ([0053-0058], figs. 8-19).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hahn (US 20060289185 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hahn (US 20060289185 A1) in view of Stirm (EP 1157788 A2) in view of Schulin (US 3845827 A) and further in view of Benedict (US 1845825 A).
Regarding claim 1, Hahn discloses a rotary hammer (fig. 1) adapted to impart axial impacts to a tool bit (in tool holder 6 [0035]), the rotary hammer comprising: a housing (2); a motor supported by the housing [0035]; a gearcase (10 having crank [0003, 0035, 0037]); a spindle housed in the gearcase and coupled to the motor for receiving torque from the motor [0035-0037], causing the spindle to rotate; a reciprocating impact mechanism (hammer mechanism- piston, ram, and striker) operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker [0002-0004, 0037, 0039, 0041-0043] received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit [0035-0037];  and 
a vibration damping mechanism  (20/50) including a base (bottom of 20/50 or supporting base mount 60, figs. 9-19) on the gearcase (10), a counterweight circumscribing an exterior of the base (20/50 has leaf spring 24/32/34 which circumscribes the base figs. 3-7 and supporting base mount 60, figs. 9-19), a first spring (22/62) arranged between the base and the counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the counterweight away from the base in a first direction, and a second spring (22/62) arranged between the base and the counterweight and arranged along the first biasing axis, the second spring biasing the counterweight away from the base in a second direction that is opposite the first direction, wherein the counterweight is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism ([0039 and 0055], figs. 1-18), and wherein the first and second springs bias the counterweight toward a neutral position when the motor is deactivated (the weight will come to rest and be in natural position when motor is deactivated, [0038-0058], figs. 1-18).
In the alternative, if it can be argued that Hahn’s vibration damping mechanism does not include a base on the gearcase with the counterweight circumscribing an exterior of the base and if it can be argued that Hahn does not disclose or teach a spindle coupled to the motor for receiving torque from the motor, causing the spindle to rotate; a reciprocating impact mechanism operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase in which the spindle is housed –
Hahn discloses the spindle/motor with reciprocating impact mechanism operable to create a variable pressure air spring within the spindle to impact a striker is known/convention and references Strim [0003] for teaching in which Stirm teaches a similar rotary hammer (fig. 1) having a spindle (18) coupled to a motor for receiving torque from the motor, causing the spindle to rotate [0024-0025]; a reciprocating impact mechanism (20) operable to create a variable pressure air spring within the spindle [0017, 0023], the impact mechanism including a striker (22) received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase (2) in which the spindle is housed ([0023-0025], figs. 1-3).
Schulin teaches a vibration damping mechanism (fig. 3) include a base (29/30) on a motor housing/handle (1/8) with a counterweight (24/25, fig. 3) circumscribing an exterior of the base (col. 4, lines 35-60, figs. 1-3).
Benedict teaches a vibration damping mechanism (figs. 1-4) having a base (b/15, fig. 3) on a housing/handle (8/9) with a counterweight (6) circumscribing an exterior of the base vibration control device (col. 2, lines 51-100, fig. 3).
Given the suggestion and teachings of Hahn to have vibration mechanisms with curvilinear mating surfaces to mate with a motor housing/gear case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hahn’s vibration damping mechanism to include a base on the gearcase with the counterweight circumscribing an exterior of the base and a spindle coupled to the motor for receiving torque from the motor, causing the spindle to rotate; a reciprocating impact mechanism operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase in which the spindle is housed for having a more securely attached vibration dampening mechanism with a better distribution of vibrational forces as taught by Schulin and Benedict and to have the conventional impact driving mechanism (rotatable spindle with gear drive, striker, and variable pressure air spring) as taught by Hahn/Strim.
Regarding claim 2, Hahn discloses the vibration damping mechanism further comprising a third spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring (22/62) biasing the counterweight away from the base in the first direction, and a fourth spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated (22/62-four springs on each side of counterweight 20/50, springs bias the counterweight toward a neutral position when the motor is deactivated because they will come to rest and be in natural position when motor is deactivated).
Regarding claim 3, Hahn discloses the counterweight has a rectangular shape (figs. 1-19).
Regarding claim 4, Hahn does not discloses a gearcase cover coupled to the gearcase and covering the vibration damping mechanism.  Hahn discloses the spindle/motor with gear via Strim [0003] for teaching in which Stirm teaches having a gearcase (2/4) that is “removable” (capable of being removed, [0023-0025], figs. 1-3).

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as obvious over Hahn (US 20060289185 A1) in view of Stirm (EP 1157788 A2) in view of Schulin (US 3845827 A).
Regarding claim 5, Hahn discloses a rotary hammer (fig. 1) adapted to impart axial impacts to a tool bit (in tool holder 6 [0035]), the rotary hammer comprising: a housing (2); a motor supported by the housing [0035]; a gearcase (10 having crank [0003, 0035, 0037]); a spindle housed in the gearcase and coupled to the motor for receiving torque from the motor [0035-0037], causing the spindle to rotate; a reciprocating impact mechanism (hammer mechanism- piston, ram, and striker) operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker [0002-0004, 0037, 0039, 0041-0043] received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit [0035-0037];  and 
a vibration damping mechanism (20/50) including a base (bottom of 20/50 or supporting base mount 60, figs. 9-19) on the gearcase (10), a first counterweight (20/50), a first and second spring (22/62) arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, wherein the first counterweight is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second spring (22/62) respectively bias the first counterweight toward a neutral position when the motor is deactivated (the weight will come to rest and be in natural position when motor is deactivated, [0038-0058], figs. 1-18).
Hahn fails to disclose a second counterweight coupled to the first counterweight by a separate coupling member and arranged on a side of the base that is opposite the first counterweight, a first spring arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base, wherein the first and second counterweights are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated and In the alternative, if it can be argued that Hahn’s vibration damping mechanism does not include a base on the gearcase with the counterweight circumscribing an exterior of the base and if it can be argued that Hahn does not disclose or teach a spindle coupled to the motor for receiving torque from the motor, causing the spindle to rotate; a reciprocating impact mechanism operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase in which the spindle is housed –
Hahn discloses the spindle/motor with reciprocating impact mechanism operable to create a variable pressure air spring within the spindle to impact a striker is known/conventional and references Strim [0003] for teaching in which Stirm teaches a similar rotary hammer (fig. 1) having a spindle (18) coupled to a motor for receiving torque from the motor, causing the spindle to rotate [0024-0025]; a reciprocating impact mechanism (20) operable to create a variable pressure air spring within the spindle [0017, 0023], the impact mechanism including a striker (22) received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase (2) in which the spindle is housed ([0023-0025], figs. 1-3).
Schulin teaches a first counterweight (10), a second counterweight (12/13) coupled to the first counterweight wherein the first and second counterweights are movable together for reciprocation wherein the first and second springs respectively bias the first and second counterweights and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated (when motor deactivated counterweights will be biased to neutral position) and Schulin also teaches another vibration damping mechanism (fig. 3) having first counterweight (24), a second counterweight (25) coupled to the first counterweight by a separate coupling member (21/28/30) and arranged on a side of a base (30) that is opposite the first counterweight, a first spring/biasing member (ring rubber buffer 26) arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring/biasing member (ring rubber buffer 27) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base, wherein the first and second counterweights are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism (col. 2, lines 1-18), and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated (when motor deactivated counterweights will be biased to neutral position col. 3, lines 58-67, col. 4, lines 1-60, figs. 1-2).
Given the suggestion and teachings of Hahn to have vibration mechanisms with curvilinear mating surfaces to mate with a motor housing/gear case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hahn’s vibration damping mechanism to have a second counterweight coupled to the first counterweight by a separate coupling member and arranged on a side of the base that is opposite the first counterweight, a first spring arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base, wherein the first and second counterweights are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated a base on the gearcase with the counterweight circumscribing an exterior of the base with a spindle coupled to the motor for receiving torque from the motor, causing the spindle to rotate; a reciprocating impact mechanism operable to create a variable pressure air spring within the spindle, the impact mechanism including a striker received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase in which the spindle is housed for having a more securely attached vibration dampening mechanism with a better distribution of vibrational forces via plurality of counterweights as taught by Schulin and Benedict and to have the conventional impact driving mechanism (rotatable spindle with gear drive, striker, and variable pressure air spring) as taught by Hahn/Strim.
Regarding claim 6, Hahn discloses the vibration damping mechanism further comprising a third spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring (22/62) biasing the counterweight away from the base in the first direction, and a fourth spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs respectively bias the first and second counterweight toward a neutral position when the motor is deactivated (22/62-four springs on each side of counterweight 20/50, springs bias the counterweight toward a neutral position when the motor is deactivated because they will come to rest and be in natural position when motor is deactivated).
Regarding claims 7-9, Hahn discloses the counterweight are coupled to first bar and a second bar (52). Schulin teaches the first and second counterweights (24/25) are coupled together by a first bar and a second bar (22/23) wherein the first and second bars are laterally outboard the first, second, third, and fourth springs wherein the first and second bars are laterally inboard the first, second, third, and fourth springs (the bars 22/23 extend outward past the four rubber spring members 26/27 and portions of the bars 22/23 extend inward, (col. 4, lines 35-60, figs. 2-3).
Regarding claim 10, Hahn discloses the counterweight includes a post (52 or post for leaf springs 32/34) to receive the springs (32/34/22/62).  Schulin teaches the first counterweight includes a first post (28) to receive the first/third spring and the second counterweight includes a second post (28) to receive the second/fourth spring (col. 4, lines 35-60, fig. 3).  Given the teachings to have post to hold springs, it would have been obvious to have the first counterweight includes a third post to receive the third spring and the second counterweight includes a fourth post to receive the fourth spring for improved secure holding of the springs.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 20120118598 A1) in view of Berger et al. (US 6148930 A) and further in view of Schulin (US 3845827 A) and further in view of Benedict (US 1845825 A).
Regarding claim 1, Iio discloses an electric hammer drill (101) adapted to impart axial impacts to a hammer bit (119), comprising: a housing (103); a driving motor (111) supported by the housing (103); a gearcase (107); a spindle/tool holder (137) housed in the gearcase (107) and coupled to the driving motor (111) for receiving torque from the driving motor (111), causing the spindle/tool holder (137) to rotate; 
a reciprocating/striking mechanism (115) operable to create an variable pressure air spring within the tool holder/spindle (137), the striking 
a vibration dampening mechanism (151) including: base with front and rear plates (161, 162) in a weight container (152) of the gear housing (107); a vibration reducing weight (153); a first biasing spring (155) arranged between the front plate (161) and tire vibration reducing weight (153) and defining a first biasing axis that is parallel to the reciprocation axis, the first biasing spring (155) biasing the vibration counter/reducing weight (153) away from the front plate (161) in a first direction; and 
a second biasing spring (155) arranged between the rear plate (162) and the vibration counter/reducing weight (153) and arranged along the first biasing axis, the second biasing spring (155) away from the rear plate (162) in a second direction that is opposite the first direction, wherein the vibration reducing weight (153) is movable for reciprocation along the first biasing axis out of phase with the striking mechanism (115), and wherein the first biasing spring (155) biases the vibration reducing weight (153) towards the second biasing spring (155) and the second biasing spring (155) biases the vibration reducing weight (153) towards the first biasing 
Iio fails to disclose the counterweight circumscribes/circumscribing an exterior of a base.
Berger et al. teaches a hammer (10) having handle body vibration dampening mechanism having a counterweight (24/28) circumscribes/circumscribing an exterior of a base (20/36) with biasing springs (32/50) that bias the counterweight away from the base, (col. 3, lines 14-57, figs. 1-2).

Benedict teaches a vibration control device comprising a counterweight (6) circumscribing a base (b/15) and teaches having projections (6a/6b/18a/18b) which form first and second counterweights with first and second springs (13/14) on both sides (figs. 1-3) with the second counterweight coupled to the first counterweight and arranged on a side of the base that is opposite the first counterweight, wherein the counterweight is movable for reciprocation, a first spring (13) arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring (14) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base (col. 1, lines 31-50, col. 2, lines 51-100, col. 3, lines 1-63, 
Given the suggestion and teachings of Iio to have a vibration dampening mechanism having a counterweight mounted over a gearcase, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the counterweight to circumscribe an exterior of a base having both a first counterweight, a second counterweight having a curvilinear portion coupled to the first counterweight and arranged on a side of the base that is opposite the first counterweight, a first spring arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base, wherein the first and second counterweights are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated and the second counter weight 
Regarding claim 2, Iio discloses the vibration damping mechanism further comprising a third spring (155) arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring (155) biasing the counterweight away from the base in the first direction, and a fourth spring (155) arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated (springs bias the counterweight toward a neutral position when the motor is deactivated because they will come to rest and be in natural position when motor is deactivated).
Regarding claim 3, Iio discloses the counterweight has a rectangular shape (figs. 2-3).
Regarding claim 4, Iio discloses a gearcase cover (107/107a) coupled to the gearcase and covering the vibration damping mechanism (fig. 2 also a portion of the housing is “removable”/capable of being removed).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731